DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants invention discloses an orthopedic screw extractor comprising an extractor tip (16) having a frustoconical shape, triple start screw threads (18A-18C), and first and second flutes (26A-26C) (Fig. 2-4).  Specifically, the threads (18) are disclosed as having a lead (20) of about 0.07 to 0.12 inches, a pitch (22) of about 0.02 to 0.04 inches, a thread angle (β) of about 40 to 50 degrees, and a depth (24) of about 0.01 to 0.02 inches (see Fig. 5).  The extractor tip (16) also has an overall diameter (30) of about 0.07 to 0.27 inches and an overall length (27) of about 0.25 to 0.27 inches (Fig. 5). The closest prior art is as follows:
US Patent 3263533 to R.H. Carlson is drawn to a screw extractor.  The extractor has a frustoconical tip (14) having three flutes (60) extending thereon dividing the tip (14) into three threaded sections, and that the lead angle is less than 30o (Fig. 3 and 6-7).  
US Patent 6761089B2 to Bergano is also drawn to a screw extractor.  The device has a frustoconical tip (26) having two flutes (46) thereon (Fig. 3a-3b).  Bergano also recites wherein the angle (A) of the frustoconical tip side is 7o to 17o, and that the pitch of the thread (30) is in the range of 20 to 28 threads, or .05 to 0.03571 inches (Col. 3 lines 63 to Col. 4 line 5).
Bergano and Carlson both disclose the frustoconical tip with a single thread and flutes, and together they disclose the thread pitch and side angle.  Neither discloses the thread lead, thread angle, thread depth, overall length of the extractor tip, overall diameter, nor having multiple threads.  It is understood that having multi-start threads in screws has advantages such as more contact surface engaged in a single thread rotation, and that they can be inserted into a target structure faster with fewer turns; the benefit coming at the expense of manufacturing expense and complexity.  However, the art does not demonstrate screw extractors with multiple start threads and it would not have been obvious to modify the Bergano and Carlson references to incorporate teachings pertaining to screws to screw extractors.  Furthermore, modifying either Bergano or Carlson would require extensive modification and the taking of certain elements from several references to make up either’s deficiencies to include all the parameters cited in the claims.  Therefore, modification of the respective cited references would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775